Cross appeals from a judgment of the Supreme Court, Queens County, dated March 22, 1967. (1) Judgment affirmed insofar as it is in favor of defendant T. E. V. Corp. as to the wrongful death cause of action, without costs, and reversed, on the law and facts, insofar as it is in favor of plaintiff upon the $25,000 jury verdict on the cause for pain and suffering, and severance and new trial granted as to that cause, with costs to abide the event; (2) provided, however, that if within 30 days after the entry of the order hereon plaintiff shall serve and file in the office of the Clerk of the County of Queens a written stipulation consenting to reduce the verdict upon the cause for pain and suffering to $10,000, and to the entry of an amended judgment in accordance therewith, such judgment as so reduced and amended is affirmed, without costs. As to the personal injury cause of action, it is our opinion that the award of $25,000 for pain and suffering is excessive to the extent indicated. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.